Citation Nr: 0817280	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-32 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to increased compensation benefits based on a 
declaration of status for a dependent spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1969 and from January to November of 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision letter issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.  This case has since been 
transferred to the Chicago, Illinois VARO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the case at hand, the veteran is applying for increased 
compensation benefits based on a declaration of status for a 
dependent spouse.  He has claimed that he is currently 
married to "F.T." and that she should be recognized as his 
spouse for these purposes.

Under VA regulations, a "marriage" is defined as a marriage 
that is valid under the law of the place where the parties 
resided at the time of marriage, or the laws of the place 
where the parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2007).  
"Spouse" means a person of the opposite sex whose 
"marriage" to the veteran meets the requirements of 38 
C.F.R. § 3.1(j) (2007).  See 38 C.F.R. §§ 3.50(a).  The 
validity of a marriage is further addressed in 38 C.F.R. § 
3.205 (2007), while divorce is addressed in 38 C.F.R. § 3.206 
(2007).  

The case at hand has an extensive factual background.  The 
claims file contains a marriage certificate confirming the 
veteran's marriage to F.T. in December 1967.  In an undated 
sworn statement, the veteran reported that he had entered 
into a common-law marriage with L.L.L. ever since 1969 and 
that they had children together.

In a statement received from L.L.L. in June 1977, she 
reported that she had entered into a common-law marriage with 
the veteran in Colorado and had been living with him since 
1970.  She indicated that she considered herself to be the 
veteran's wife and that, as common-law marriage is legal in 
Colorado, she had hired an attorney to file for an annulment 
to terminate the relationship after learning of his prior 
marriage.  In a VA Supporting Statement Regarding Marriage 
(VA Form 21-4171) from July 1977, L.L.L. was listed as the 
veteran's spouse, and a personal friend of the veteran noted 
that "[a]s far as I know they are married."

In a Declaration of Marital Status (VA Form 21-683c) received 
in November 1978, the veteran indicated that he had divorced 
F.T. in 1969 and married L.L.L. in 1970 by common law, but 
that the two were now separated.  In another Declaration of 
Marital and Dependency Status dated in December 1978, the 
veteran reported that he was divorced from both F.T. and 
L.L.L.  

The veteran's marital status was subsequently referenced in 
several VA records.  A VA examination report from October 
1981 indicates that he was single and living with his 
girlfriend.  A VA examination report from March 1984 
indicates that he was divorced.  A VA hospital discharge 
summary from September 1986 reflects a history of two 
marriages resulting in divorce and a current girlfriend.  
Also, in an undated statement, the veteran requested that his 
DD Form 214 be released to L.S. of Denver, as she was now his 
common-law wife of three years.  A June 1993 VA hospital 
discharge summary contains a notation of "[p]er the 
patient's wife, Linda."  An October 1999 VA examination 
report indicates that the veteran reported being married and 
divorced in 1967.  

In November 2002, the veteran submitted a Declaration of 
Status of Dependents (VA Form 21-686c) claiming F.T. as his 
wife.  His address was noted as being in Milwaukee, Wisconsin 
in the care of Y H.-T., and his wife's address was shown as 
being in Chicago.  He stated on the declaration that he did 
not live with his spouse.  He asserted that his marriage 
certificate must have been misplaced because payments stopped 
between 1967 and 1969, but the marriage to F.T. was never 
terminated.  Another Declaration of Status of Dependents was 
received in May 2003, with F.T. noted as the veteran's wife.  
This form showed that the veteran and F.T. were living 
together at the same address in Denver.  In May 2003, the 
Denver VARO denied the request to add F.T. to the veteran's 
benefits as his wife because the file includes "records of a 
divorce" from F.T. in 1969, while a Social Security match 
indicated that F.T. currently resided in Chicago and not 
Denver.

In January 2005, a Declaration of Status of Dependents was 
received by the Chicago VARO, indicating that the veteran was 
married to F.T. and currently residing with her.  In February 
2005, the Denver VARO denied the request to add F.T. because 
records indicated that the veteran had divorced her in 1969 
and had married L.L.L. in February 1971, which resulted in a 
divorce in Denver.  It was noted that the compensation 
benefits could not be increased unless there was further 
documentation clearly indicating that the veteran was now 
legally divorced from L.L.L. and remarried to F.T.  

In the veteran's February 2005 Notice of Disagreement, he 
stated that he had married F.T. in December 1967 but later 
entered into a common law marriage with L.L.L., who he later 
divorced.  He indicated that he and F.T. had been living 
together as man and wife in Chicago since August 2003.  
Again, he reported that he was clearly and legally divorced 
from L.L.L. and had been so since 1972, but he was never 
divorced from F.T.

In reviewing the above history, the Board preliminarily 
observes that this case turns on evidence, namely that 
corroborating past marriages and divorces, rather than merely 
statutory interpretation.  To date, however, the veteran has 
never received a letter detailing the applicable provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. § 3.159 (2007).  Such a letter is required 
in this case, as the determination turns on evidence not 
currently contained in the record, including proof (if 
available) of prior marriages and divorces.  But see Manning 
v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions 
of the VCAA have no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in a pending matter).  

The Board also finds that VA's duty to assist under 
38 U.S.C.A. § 5103A (West 2002) includes making efforts to 
obtain such documentation from the noted municipalities, 
which in this case include but may not be limited to Chicago 
and Denver.

Accordingly, this case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim, provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran, and include a 
request that any and all relevant 
evidence currently in the veteran's 
possession be provided to VA.  
Specifically, this letter should set 
forth the provisions of 38 C.F.R. 
§§ 3.205 and 3.206 and request that the 
veteran provide all available 
documentation corroborating his prior 
marriages and divorces.  At a minimum, he 
should list the municipalities where any 
prior marriages or divorces were 
effectuated.

2.  An archival search should next be 
made for marriage and divorce records 
from all municipalities listed by the 
veteran, specifically to include Chicago 
and Denver; the relevant offices of those 
municipalities should be contacted for 
all documentation of marriages and/or 
divorces of the veteran.  This search 
should incorporate both the veteran's 
current name and his prior name, as 
listed in this remand.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the veteran's claim should 
be readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

